Citation Nr: 0602020	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  01-07 685	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to April 
1987.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the Regional 
Office (RO) that denied the veteran's claim for service 
connection for asbestosis.  This case was previously before 
the Board in June 2004, at which time it was remanded for 
additional development of the record.  As the requested 
development has been accomplished, the case is again before 
the Board for appellate consideration.


FINDINGS OF FACT

1.  The veteran was exposed to asbestos during service.

2.  The competent medical evidence establishes that the 
veteran does not have asbestosis.


CONCLUSION OF LAW

Asbestosis was not incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131 (West 2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Duty to notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA satisfied its duty to notify by means of a letter issued 
to the veteran in June 2003.  The letter informed the veteran 
of the information and evidence required to substantiate the 
claim, and of his and VA's respective duties for obtaining 
evidence.  The appellant was also asked to submit evidence 
and/or information in his possession, pertinent to the 
appeal, to VA.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  Here, the Board finds 
that any defect with respect to the timing of the VCAA notice 
requirement was harmless error.  Although the notice was 
provided to the appellant after the initial adjudication, the 
appellant has not been prejudiced thereby.  The content of 
the notice provided to the appellant fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) regarding VA's duty to notify.  Not only has the 
appellant been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, but the actions taken by VA have essentially 
cured the error in the timing of notice.  Further, the Board 
finds that the purpose behind the notice requirement has been 
satisfied because the appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide this appeal.  

Duty to assist

The record contains the veteran's service medical records, VA 
and private medical records, and reports of VA examinations.  
The appellant has been afforded the opportunity for a 
personal hearing on appeal.  The Board has carefully reviewed 
the appellant's statements and concludes that he has not 
identified further evidence not already of record that could 
be obtained.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the appellant's claim.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the file that there are additional 
relevant records that have not yet been obtained.

Legal criteria and analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1131.

The evidence supporting the veteran's claim includes service 
personnel records and post-service VA and private medical 
records.  Initially, the Board concedes that the veteran was 
exposed to asbestos in service.  In this regard, the Board 
points out that information received from Whiteman Air Force 
Base, the base at which the veteran was stationed, revealed 
that the veteran's duties required him to replace or repair 
corroded or damaged equipment and associated piping and that 
the work involved asbestos insulation.  

Following a VA examination in June 1999, which included 
pulmonary function testing and a CT scan of the chest, the 
diagnosis was asbestos exposure with minimal fibrosis.  It 
was reported that the veteran had isolated diffusion defect.  

In 2003, the veteran's representative noted the veteran's 
history of exposure to asbestos in service, summarized some 
clinical and laboratory findings, and requested an opinion 
from a private physician.  The response, dated in October 
2003, indicated that the diagnosis was asbestosis, and the 
physician apparently concluded that it was at least as likely 
as not that it had its onset in service.  The letter sent to 
the physician requested that the physician review the 
veteran's medical records.  

The Board concedes that the veteran was exposed to asbestos 
during service.  Thus, the only issue before it is whether 
the veteran has asbestosis.  The evidence against the 
veteran's claim consists of the conclusion following a VA 
examination in November 2004.  The examiner stated that he 
reviewed the claims folder.  He noted that a pulmonary 
function study the previous month did not show any 
obstructive or restrictive defect, and that diffusion, 
uncorrected for hemoglobin, was normal.  He further related 
that a CT scan of the chest in November 2004 revealed no 
evidence of interstitial pulmonary fibrosis.  Based on a 
review of the claims folder, a physical examination and the 
test findings, the examiner concluded that there was no 
clinical or radiographic evidence to suggest asbestosis.  He 
commented that this opinion was based on lack of crackles on 
auscultation, normal diffusion on pulmonary function study 
and no evidence of interstitial pulmonary fibrosis on CT scan 
of the chest.  He added that the ill-defined linear 
density/scarring noted on the CT scan could be related to 
asbestos exposure, but there was no evidence of interstitial 
fibrosis on the scan.  The examiner commented that he noted 
the moderately reduced diffusion on pulmonary function study 
in 1999 that was often seen in asbestosis, but that it was 
non-specific, and the fact that the veteran's diffusion 
defect had normalized, made it unlikely that the reduced 
diffusion noted in 1999 was due to asbestosis. 

The Board acknowledges that fibrosis and diffusion defect 
were noted following the VA examination in 1999, and that a 
private physician concluded that the veteran had asbestosis 
in October 2003.  An evaluation of the probative value of a 
medical opinion is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusions 
reached.  The credibility and weight to be attached to such 
opinions are within the providence of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualification and 
analytical finding, and the probative weight of a medical 
opinion may be reduced if the examiner fails to explain the 
basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 
(1993).  The Court has held that the value of a physician's 
statement is dependent, in part, upon the extent to which it 
reflects "clinical data or other rationale to support his 
opinion."  Bloom v. West, 12 Vet. App. 185, 187 (1999).  
Thus, a medical opinion is inadequate when it is unsupported 
by clinical evidence.  Black v. Brown, 5 Vet. App. 177 (180) 
(1995).  See also Kightly v. Brown, 6 Vet. App. 200 (1994); 
Miller v. West, 11 Vet. App. 345, 348 (1998) (medical 
opinions must be supported by clinical findings in the record 
and conclusions of medical professionals which are not 
accompanied by a factual predicate in the record are not 
probative medical opinions).  

In this case, the private physician provided no clinical 
findings to support his conclusion.  The opinion made no 
mention of any records that had actually been reviewed, nor 
was there anything to suggest that he had examined the 
veteran.  In contrast, it is clear that the opinion rendered 
by the VA physician in November 2004 was predicated on a 
review of the record, as well as clinical and laboratory 
findings.  Moreover, he provided a rationale for his opinion, 
and explained why an initial finding of a diffusion defect 
was not significant.  

The Board concludes that the 2004 VA physician's opinion is 
of greater probative value and supports the conclusion that 
the veteran does not have asbestosis.  In Brammer v. 
Derwinski, 3 Vet. App. 223 (1992), the Court noted that 
Congress specifically limited entitlement for service-
connected disease or injury to cases where such incidents had 
resulted in a disability.  In the absence of competent 
medical evidence demonstrating that the veteran currently has 
asbestosis, the Board finds that the preponderance of the 
evidence is against the claim for service connection.  


ORDER

Service connection for asbestosis is denied.



____________________________________________
U. R. POWELL 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


